Citation Nr: 1742224	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus type II. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel






INTRODUCTION

The Veteran had active service in the United States Army from May 1966 to May 1969.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the decision, entitlement to service connection for hypertension, among other issues, was denied.  The Veteran appealed the underlying decision in a Notice of Disagreement received in February 2010.

This matter was most recently before the Board in November 2016 when it was remanded for additional development.    

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current hypertension disability is due to exposure to Agent Orange while serving in Vietnam during the Vietnam Era, and in the alternative, due to his service-connected diabetes mellitus type II disability.  In this regard, the Board finds that the November 2016 remand directives were not substantially complied with and the theory of service connection for hypertension due to Agent Orange exposure was not adequately addressed.

The issue of entitlement to service connection for hypertension was remanded, in pertinent part, to obtain an opinion as to the etiology of the Veteran's hypertension.  Specifically, the examiner was to consider whether entitlement was warranted based on the Veteran's in-service exposure to herbicides during his service in the Vietnam.  Although hypertension is not on the list of diseases associated with herbicide exposure for purposes of awarding presumptive service connection, see 38 U.S.C.A. § 1116 (a)(2) (West 2014), 38 C.F.R. § 3.309 (e) (2016); the Board noted that reports from the National Academy of Sciences entitled Veterans and Agent Orange:  Update 2006, 2008, 2010 and 2012, categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.   

The Board finds the February 2017 VA opinion inadequate for adjudication purposes.  The examiner did not adequately consider whether entitlement could be warranted based on direct service connection, namely, the Veteran's in-service exposure to Agent Orange, during service.  The VA examiner stated that the Veteran's hypertension was "not covered" under the Agent Orange guidelines.  Further, the examiner concluded that there was no "medical literature" that established a causative nexus between hypertension and Agent Orange exposure.  In this regard, the February 2017 VA examiner did not provide a sufficient rationale, as he did not discuss the aforementioned reports, nor did he discuss the October 2009 opinion from R.F., M.D., that relates the Veteran's hypertension to the service-connected diabetes mellitus type II disability.  

For these reasons, the Board finds that the originating agency failed to substantially comply with the November 2016 remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the Board must remand this issue for an adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claims should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain another opinion as to the etiology of the Veteran's hypertension disability.  All pertinent evidence of record should be made available to and reviewed by an appropriately qualified health care professional who has not provided a prior opinion in this case. 

Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed hypertension disability originated during service or is otherwise etiologically related to the Veteran's active service, to include his presumed exposure to Agent Orange.  If not, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the hypertension disability was caused or permanently worsened by the Veteran's service-connected diabetes mellitus. 
 
In this analysis, the examiner must discuss: 

* Reports from the National Academy of Science entitled Veterans and Agent Orange:  Update 2006, 2008, 2010 and 2012.  These reports categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.
* An October 2009 letter from R. D. F. M.D. wherein he wrote "His blood pressure may also be related to his diabetes and secondarily service connected."

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




